PER CURIAM.
Booker appeals the legality of his sentence, contending that although the recommended guidelines sentence was 12 to 30 months’ incarceration or community control, the court sentenced him to 24 months’ incarceration to be followed by 9 months’ community control. As the state concedes the sentence is illegal under the recent decision in State v. VanKooten, 522 So.2d 830 (Fla.1988), the sentence is vacated and the cause is remanded for resentencing.
SHIVERS, ZEHMER and BARFIELD, JJ., concur.